Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites the limitation “one or more other starting materials or by-products to form a catalyst”.  However, it is unclear what the metes and bounds are for this limitation.  Claim 1 is drawn to three required starting materials (A), (B) and (D) with an optional starting material (C).   What constitutes another starting material or by-product?  Additionally, the limitation “other starting materials or by-products” would imply that such ingredients are present.  As such, this limitation also does not have proper antecedent basis.  Correction is required.   
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites the limitation “the reaction product”.  However, it is believed that this does not have proper antecedent basis.  The process employed a silanol-functional polydiorganosiloxane, an aminoalkyl-functional alkoxysilane, an (optional) endblocker, and a solid precatalyst.  Therefore, forming the reaction product does not have proper antecedent basis.  Applicants can easily overcome this rejection by amending “the reaction product” to --a reaction product--.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 3 recites a viscosity limitation but does not indicate any temperature at which the viscosity is measured.  Since viscosity is a temperature dependent limitation, claim 3 is considered indefinite.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 is drawn to a method wherein components (A), (B), and optionally (C) are mixed and heated followed by adding a component (D).  However, claim 11, which directly depends from claim 1, states that water is added to the acid anhydride before adding component (B).  The acid anhydride [component (D)] cannot be added before component (B) since claim 1 does not permit this.  As such, claim 11 fails to further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Pat. 7,781,505, cited on Applicants information disclosure statement, filed on 11/5/20).
Cook et al. teaches a process for stabilizing siloxane polymers.  The siloxane polymers are amino functional and are produced via the reaction of a silanol-terminated polysiloxane and an amino-functional alkoxysilane in the presence of a carboxylic acid catalyst and a dialkoxydialkylsilane.  Example 1 of Cook et al. teaches a process for preparing an amino-functional polydiorganosiloxane in which 24.66 kg of linear silanol end-blocked polydimethylsiloxane having a viscosity of approximately 60 mPa·s is heated to 100 °C followed by the addition of an aminoalkyl-functional alkoxysilane [3-(2-aminoethylamino)-2-methylpropyl methyl dimethoxysilane] and a carboxylic acid (octanoic acid).  After 7 hours of reaction (3 hours at 100 °C and 4 hours at 100 °C under vacuum), the reaction is cooled to 85 °C and a dialkoxydialkylsilane (dimethoxydimethylsilane) is added with refluxing for one hour.  Vacuum was applied to remove volatiles and then the reaction is cooled to less than 50                 
                    °
                
            C.  Example 1 of Cook et al. therefore teaches a first step of mixing and heating, at a temperature which falls within the 50-160 °C range of claim 1, components (A) and (B) as claimed, followed by adding a carboxylic acid, which serves as a pre-catalyst and becomes a catalyst through the reaction of at least some of the carboxylic acid with free amine groups (3:39-42).  Example 1 
Example 1 differs from the independent claim 1 in that the carboxylic acid is not a solid at room temperature and is not employing in amounts falling within the 0.01-5 wt% range as claimed.  However, based on the overall teachings of Cook et al., it would have been obvious to one having ordinary skill in the art have employed a solid carboxylic acid pre-catalyst which is also employed in amounts satisfying the range as recited in step 2.  Specifically, Cook et al. teaches that the carboxylic acid which may be employed is an aliphatic carboxylic acid having form 6-20 carbon atoms, including decanoic or lauric acid (3:39-45).  Any one of the carboxylic acids having 10-20 carbons atoms, such as decanoic or lauric acid are solids at standard temperature and pressure.  Additionally, Cook et al. explicitly teaches that the catalyst is preferably employed at 0.01-5 wt% based on the aminosilane (A) (3:47-49).  Therefore, the selection of a C10-20 carboxylic acid within the 0.01-5 wt% range as taught by Cook et al. would have been obvious to one having ordinary skill in the art.  
Applying a carboxylic acid such as lauric or decanoic acid in the manner of claim 1 in amounts taught at 3:47-49 would result in a process which satisfies all of the limitations of claim 1.  The only active method step recited in claim 1 is a cooling step.  Said cooling step is claimed to reduce the amount of residual acid to 0-500 ppm based on the weight of the amino-functional polydiorganosiloxane, which is a step explicitly taught by Cook et al.  It would also be expected that the cooling step by Cook et al. would also lower the amount of residual acid to less than 300 ppm as required by claim 2.
Claim 3: The exemplified silanol end-blocked polyorganosiloxane is a polydimethylsiloxane having a viscosity of 60 mPa·s (which is approximately equal to 60 cP), thereby satisfying claim 3.
Claim 4: The exemplified amino-functional alkoxysilane is the same as B3 in claim 4.
Claim 6: Employment of any C10-20 carboxylic acid, as taught by Cook et al., satisfies the pKa and melting temperature limitations of claim 6.
Claim 12: In example 1 of Cook et al., all of the carboxylic acid starting material is added in step 2 of claim 1, thereby satisfying claims 12 and 14.  Regarding claim 14, starting material (c) is optional so the limitation that all of starting material (c) in step 1 is also optional.


Potentially Allowable Subject Matter
Should Applicants overcome all of the 112(b) and (d) rejections above, claims 5, 7-11, 13, 14, and 17-20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Cook et al. does not teach or suggest end-blockers satisfying claim 5.  Additionally, only aliphatic carboxylic acids are taught by Cook et al. which excludes those recited in claim 7.  Carboxylic acid anhydrides are also not taught or suggested by Cook et al. rendering claims 8-11 as potentially being allowable.  Last, the additional method limitations recited in claims 13, 14, and 17-20 are also not taught or suggested by Cook et al.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766